COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-372-CV



IN RE ARTURO HERNANDEZ	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  Per this court’s instructions, our clerk’s office called the clerk of the 89th District Court of Wichita County and confirmed that the four motions for discovery that relator seeks a ruling on are not on file in the 89th District Court of Wichita County.  Accordingly, relator’s petition for writ of mandamus is denied.



PER CURIAM





PANEL:  WALKER, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  October 22, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.